Citation Nr: 1317072	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 2002 to June 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The Board notes that the Veteran filed a claim for service connection for a psychiatric condition in April 2005.  In an August 2005 rating decision, service connection for a psychiatric disorder characterized as personality disorder and bipolar disorder, was denied.  The Board notes that while the Veteran did not file a notice of disagreement with the decision, evidence associated with the claims file after the issuance of that decision, includes VA psychiatric and psychological treatment records dated in December 2005 and June 2006 reflecting pertinent findings.  For example, in December 2005 the Veteran was diagnosed with transvestic fetichism, and a history of alcohol and cocaine abuse, and in June 2006, the Veteran was given a tentative diagnosis of recurrent major depression, versus cyclothymia, versus rapidly cycling bipolar, versus substance induced mood disorder, alcohol dependence on early remission, likely gender identity disorder, rule out bipolar affective disorder II, and borderline personality features versus disorder.  These records were constructively of record within a year of the August 2005 rating decision and are new and material evidence, particularly since these contained diagnoses not previously of record and there was no opinion in regard to the etiology of the diagnoses, and precluded the August 2005 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Further, the Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran specified that he was seeking service connection for depression and bipolar disorder, the claim has been broadened to include other mental disabilities and is recharacterized accordingly.


FINDINGS OF FACT

The most probative competent evidence indicates that the Veteran currently suffers from a psychiatric disability which is the result of his own willful misconduct or a personality disorder.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated in active service, nor may a psychosis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in March 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Virtual VA file, and private and VA treatment records have been obtained.  In addition, he was afforded a VA examination and a VHA opinions in connection with the claim on appeal were obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2012).

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  3 8 C.F.R. § 3.301 (2012).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2012).  The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by his or her primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he is entitled to service connection for a psychiatric disorder. 

The service treatment records contained a March 2002 pre-induction medical history record wherein the Veteran denied a history of neuropsychiatric problems, but endorsed a history of drug use.  On examination no psychiatric illnesses were noted, however, he reported having been arrested for alcohol consumption as well as prior marijuana use.  

Following a psychiatric evaluation in July 2003, a psychiatrist diagnosed adjustment disorder with mixed disturbance of emotions and conduct, and recommended administrative separation form service.  An August 2003 psychological evaluation report noted that the Veteran had sought treatment for rage reactions and difficulty with impulse control.  Reportedly, he occasionally cut himself with a knife, and had a history of cutting himself as an adolescent when he was angry at his father.  The Veteran reported an extensive and progressive alcohol and substance abuse history having onset at the age of 14.  He indicated that he had joined the Navy at his father's urging.  The clinician found the Veteran to be chronically maladjusted, self-centered and immature, with a long history of polysubstance abuse.  The clinician indicated that the Veteran might be manipulating the system to be discharged from service.  The Veteran was diagnosed with polysubstance dependence in partial remission and intermittent explosive disorder (rule out malingering), and a personality disorder not otherwise specified (NOD) with narcissistic and borderline traits.  He was referred for substance abuse treatment.  Upon evaluation the following month, a significant history of polysubstance abuse was noted, particularly alcohol abuse, and immediate treatment, to include partial hospitalization, was recommended.  

In February 2004 the Veteran was diagnosed with alcohol dependence.  That same day, he elected to terminate alcohol dependent treatment against medical advice.  In June 2004 he was brought in handcuffs to the medical department where he was treated for lacerations that were considered self-mutilations.  The Veteran reported being suicidal.  He exhibited anger outbursts and reported consuming alcohol  when he cut himself.  The diagnoses were alcohol abuse and dependence, alcohol-induced mood disorder with depressive mood, and borderline personality disorder with narcissistic features.  Upon further evaluation, an assessment of anger reaction was also noted.  The Veteran  related having been intoxicated when he cut himself 2 days earlier.  He was diagnosed with polysubstance dependence in sustained partial remission and personality disorder NOD with borderline, antisocial and narcissistic features.  He was determined to be unsuitable for military service and an expeditious administrative separation was recommended.  The record reflects that the period of service was terminated by a general discharge under honorable conditions due misconduct.

Post-service medical treatment records show that the Veteran was hospitalized in February 2005 after he overdosed on herbal pills and antidepressants due to relationship problems following his announcement of his bisexuality to his girlfriend.  Reportedly, he did not see his alcohol or cocaine use as a problem.  He was diagnosed with bipolar disorder, manic type, alcohol abuse and generalized anxiety disorder.  Three days later he was discharged with a diagnosis of bipolar disorder, manic type.  On VA psychiatric evaluations in May 2005 and June 2005, the Veteran reported depression and mood swings since high school.  He denied excessive alcohol use, but admitted to cocaine use for 2 months until January 2005.  His mental status was within normal limits and he was given a tentative diagnosis of recurrent major depression, versus cyclothymia, versus rapidly cycling bipolar disorder.  

On VA psychological evaluation in December 2005, the Veteran reported heavy drinking starting in adolescence when he began feeling depressed at the age of 14.  The Veteran also related being sexually abused from the age of 8 through 14.  He stated that his drinking, depressive symptoms and anger impacted his ability to function in service.  The Veteran was diagnosed with transvestic fetichism, and a history of alcohol and cocaine abuse.  

A March 2006 private clinical treatment record reflect that the Veteran presented for treatment intoxicated with alcohol after he broke up with his girlfriend.  He was diagnosed with acute alcohol intoxication, alcohol abuse and mood disorder NOD.  A June 2005 treatment record noted bipolar disorder, manic, with alcohol dependence.  A VA treatment report in June 2006, recorded diagnoses of recurrent major depression, versus substance induced mood disorder, alcohol dependence on early remission, likely gender identity disorder, rule out bipolar affective disorder II, rapid cycling and cyclothymia, as well as borderline personality features versus disorder.   

The Veteran underwent a VA mental health disorders examination in June 2008.  While he denied problems related to alcohol use prior to service, the examiner noted that medical treatment records in the claims file documented an extensive history of substance and alcohol abuse having onset prior to service.  The Veteran related drinking heavily in service and being discharged because he did not want to attend a substance abuse program.  He reported being charged with driving under the influence (DUI) and assaulting a police officer in October 2004.  Following an examination of the Veteran, the examiner diagnosed polysubstance abuse, reportedly in remission, and personality disorder NOD with Cluster B traits including antisocial and borderline traits.  The examiner opined that it was less likely than not that the Veteran's depression and bipolar disorder as diagnosed and treated by VAMC was related to the in-service mental health conditions and mental health treatment.  The examiner explained that in service the Veteran was diagnosed and treated for polysubstance abuse and dependence and personality disorder NOS, as opposed to depression or bipolar disorder.  Additionally, service treatment records documented an extensive pre-military history of polysubstance abuse and self mutilation that continued in service, at which time he was noncompliant with substance abuse treatment and continued abusing drugs and alcohol.  His behavior ultimately resulted in discharge from service.  

The Board determined that the VA examiner's opinion was insufficient to decide the Veteran's claim on the merits and in November 2012 the Board sought an expert opinion from a VHA specialist as to the nature and etiology of the Veteran's psychiatric symptoms.

In an opinion in November 2012, the reviewing VHA psychiatrist noted an extensive history of alcohol and polysubstance abuse problems following service discharge, along with diagnoses of polysubstance dependence and abuse, alcohol abuse, intermittent explosive disorder rule out malingering, personality disorder NOS with narcissistic and borderline traits, bipolar disorder, major depressive disorder, and generalized anxiety disorder.  The psychiatrist indicated  that during service the Veteran was asked to complete a substance abuse program but he failed to do so and was subsequently discharged for substance abuse problems and a personality disorder.  The psychiatrist, however, noted that she was unable to locate in-service military records showing psychiatric diagnoses.  The psychiatrist opined that it was less likely than not that the Veteran's psychiatric disability was related to in-service military stressors, or that a psychiatric disorder had onset in service.  The psychiatrist concluded that she was unable to attribute any substance abuse problems to in-service military stressors.  

At the Board's request, in an addendum report in January 2013, the VHA psychiatrist acknowledged having reviewed the Veteran's service treatment records and, following a detailed analysis of the Veteran's in-service mental health and substance abuse history, reiterated the prior opinion that it was less likely than not that the Veteran's psychiatric disability was related to in-service military stressors, or that a psychiatric disorder had onset in service.  The psychiatrist further noted that the Veteran's substance abuse problems had onset prior to service and as such, she was unable to attribute any substance abuse problems to in-service military stressors.  

In January 2013, the Board determined that the VHA psychiatrist's opinion was insufficient to decide the claim on the merits and sought a second VHA expert opinion identifying all in-service psychiatric disorders and their etiology, to include an opinion as to whether a psychotic disorder became manifest within one year of discharge from service, and an opinion addressing whether the Veteran's in-service substance abuse may have been a manifestation of a current psychiatric disorder.  

In an opinion in February 2013, the reviewing VHA psychiatrist indicated that the service treatment records were detailed and consistent in describing extensive polysubstance abuse and dependence, primarily alcohol, dating from his teenage years, along with outbursts and other behaviors suggesting a personality disorder with borderline, antisocial and narcissistic features.  There was no diagnosis of a psychotic or affective disorder in service.  While following discharge from service, in February 2005, the Veteran was diagnosed with bipolar disorder, manic type, the evidence for said diagnosis was sparse and other clinicians did not continue that diagnosis.  Additionally, while in May 2005 the Veteran received tentative diagnoses of recurrent major depression, versus cyclothymia, versus rapidly cycling bipolar disorder, follow up examination failed to provide clarification of the proper diagnosis because the Veteran's mental status was within normal limits.  In December 2005 the Veteran was diagnosed with transvestic fetishism, for which there was little clinical evidence to support such diagnosis, particularly with regard to the criterion of functional impairment.  In March 2006, he was diagnosed with acute alcohol intoxication, alcohol abuse and mood disorder NOD.  In June 2006, he received tentative diagnoses of recurrent major depression, versus substance induced mood disorder, alcohol dependence on early remission, likely gender identity disorder, rule out bipolar affective disorder II, rapid cycling and cyclothymia, as well as borderline personality features versus disorder.  The VHA psychiatrist indicated that only 2 of the latter diagnosis that accorded with previous diagnoses, were substance-induced mood disorder and alcohol dependence in early partial remission.  Accordingly, the VHA psychiatrist concluded that the Veteran's post-service treatment records contained a wide variety of diagnoses entertained by treating clinicians who saw him, based on varying symptoms and history provided by the Veteran.  However there were few supporting symptoms for a diagnosis of bipolar disorder or gender identity disorder.  Enduring through his post-service years had been alcohol abuse, to a greater or lesser extent, but certainly through his hospitalization in March 2006.  

Based on a review of the medical evidence, the VHA psychiatrist further opined that the only psychiatric disability that the Veteran might have that could be related to service was his alcohol abuse, however, it clearly preceded service.  The Veteran's personality disorder, being considered a congenital developmental defect, likely preceded military service and continued after discharge from service.  The Veteran's post-service symptoms were not consistent with those reported in service, other than when he had been acutely intoxicated with alcohol.  Furthermore, it did not appear that the Veteran ever had a psychotic disorder, other than possibly when acutely intoxicated.  The VHA psychiatrist concluded that it was not likely that the Veteran's substance abuse during service heralded any current psychiatric disability other than continued substance abuse.  The VHA psychiatrist based the opinion on the fact that there was no confirmed diagnosis of any post-service psychiatric disorder, other than alcohol abuse.  

Accordingly, the record reflects that the Veteran has been diagnosed as having a psychiatric disability, variously diagnosed.  In an effort to reconcile the various diagnoses of record, the Veteran's claim was referred for a VA examination in June 2008, and VHA opinions that were associated with the claims file in November 2012, January 2013, and February 2013.  Significantly, after a thorough review of the complete record, the VHA psychiatrist in February 2013 opined that the Veteran is most appropriately diagnosed with alcohol and polysubstance abuse disorders, to include alcohol-induced mood disorder, as well as a personality disorder NOD.  

The Board assigns greater weight to the opinions of the February 2013 VHA psychiatrist because the VHA psychiatrist has specialized expertise in the area of psychiatric disorders and is able to render a competent opinion regarding the likelihood that the claimed disorder is related to service.  Also, the opinion is based on review of the claims folder, and is consistent with all other evidence of record,  to include the Veteran's service treatment records, post-service VA and private treatment records, the June 2008 VA examination report, and prior VHA medical opinions.  Further, the opinion refers to relevant documentation in the claims file, to include private and VA post-service diagnoses rendered in connection with treatment.  The psychiatrist also addressed the Veteran's reports of developing a psychiatric disorder in service and explained, based on sound medical principles, why the Veteran does not currently suffer from an acquired psychiatric disability that is related to or had onset in service for which service connection may be granted.  In sum, the Board finds the February 2013 VHA opinion to be factually accurate and fully articulated, and it contains sound reasoning.  Therefore, it is afforded significant probative value.  

To the extent that the record supports a diagnosis of personality disorder; a personality disorder is not considered a disease or injury within the meaning of applicable legislation.  Moreover, as indicated, the progressive and frequent use of alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (2012).  Thus, because the competent medical evidence supports a finding that the Veteran's current psychiatric disabilities are related to alcohol and polysubstance abuse and a personality disorder, service connection for these disabilities cannot be granted.  The Board also points out that the evidence does not show that the Veteran's drug abuse disabilities are secondary to, or as a symptom of, a service-connected disability, as service connection for any disability has not been established. 

The Board recognizes the prior diagnoses of record, to include; bipolar disorder in February 2005; tentative diagnoses of recurrent major depression, versus cyclothymia, versus rapidly cycling bipolar disorder, in May 2005; transvestic fetishism in December 2005, and; tentative diagnoses of recurrent major depression, and likely gender identity disorder, rule out bipolar affective disorder II, rapid cycling and cyclothymia, as well as borderline personality features versus disorder, in June 2006.  These diagnoses are considered competent evidence as they were rendered by medical professionals.  Nonetheless, the previous diagnoses were not supported by any rationale and, as a result, are considered less probative.  Moreover, the highly probative February 2013 VHA opinion specifically addressed each diagnosis and explained why the diagnoses were inappropriate and not supported by the clinical evidence of record.  The VHA psychiatrist summarized that the Veteran's post-service treatment records contained a wide variety of diagnoses entertained by treating clinicians who saw him, based on varying symptoms and history provided by the Veteran.  The psychiatrist specifically found that there were few supporting symptoms for a diagnosis of bipolar disorder or gender identity disorder.  Enduring through his post-service years had been alcohol abuse.  In fact, the VHA physician concluded that the only 2 appropriate diagnoses of record as shown in service and post-service discharge, were substance-induced mood disorder and alcohol dependence in early partial remission.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of probative medical evidence showing that the Veteran currently has a psychiatric disability that is not the result of his own willful misconduct, the preponderance of the evidence is against a finding that the Veteran currently has a psychiatric disability for which service connection may be granted. 

Moreover, as previously noted, to the extent that the service and post-service treatment records contain a diagnosis of a personality disorder, a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  The Veteran's service treatment records show that a psychiatric disorder was not noted at the time of his service entrance.  In this regard, the March 2002 pre-induction medical history record failed to show a history of neuropsychiatric problems and on examination no psychiatric illnesses were noted.  Only a history of alcohol and drug use was noted.  Accordingly, the Veteran is presumed to have been sound upon service entrance, despite his reports having psychiatric symptoms prior to service, to include depression and mood swings, the Board does not find that the evidence clearly and unmistakably erroneous shows that the condition pre-existed service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, for purposes of this claim, the Veteran is presumed sound upon service entrance.  

And there is no competent medical evidence of a psychosis within the post-service year.  Significantly, the VHA psychiatrist in February 2013 specifically found no evidence of psychosis during service or within one year of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

On the question of medical causation or medical evidence of an association or link between a psychiatric disability and service, there is also no competent evidence of a nexus between any current psychiatric disability and service.  38 C.F.R. 
§ 3.303(d).

The Veteran is competent to report his psychiatric symptoms, such as depressed feelings or mood swings, however the nature and etiology of an acquired psychiatric disability is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  The Veteran has not been shown to be competent to identify, diagnose and/or determine the etiology of psychiatric/psychological disabilities.  Even medical experts rely on diagnostic tools such the mental health testing and the DSM-IV to identify pertinent pathology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Given the complex nature of the claimed disability his assertions do not constitute competent medical evidence, and as such the Veteran's lay opinion is less probative than the expert medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports of psychiatric diagnosis and its etiology.

To summarize, the Board acknowledges the personality disorder diagnosed during service, however personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and in any event, the highly probative February 2013 VHA medical opinion indicates that there is insufficient evidence to even support such a current acquired psychiatric diagnosis.  Lastly, the probative medical evidence shows that the Veteran's current psychiatric disability is most appropriately characterized as alcohol and polysubstance abuse and an alcohol-induced mood disorder.  As these disabilities are the result of alcohol and polysubstance abuse, they are considered to be the result of the Veteran's own willful misconduct and cannot be service connected.  For the reasons discussed above, the Board concludes that the Veteran does not have an acquired psychiatric disability that was incurred in or aggravated by service.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


